In an action for divorce, the plaintiff husband (1) appeals from so much of an order of the Supreme Court, Queens County, dated September 5, 1973, as granted defendant’s cross motion for temporary alimony and counsel fees; and (2) also appeals, as limited by his briefs, from so much of a further order of the same court, dated January 16, 1974, as, upon reargument, (a) states that it adheres to the original determination regarding temporary alimony, (b) in effect granted defendant’s cross application for reargument of plaintiff’s prior motion to vacate a notice to examine him before trial and (e) directed plaintiff to submit to such examination. Appeal from the portion of the order of September 5, 1973 which granted temporary alimony dismissed, without costs. That portion of the order was superseded by the order of January 16, 1974 granting plaintiff’s motion for reargument. Order of September 5, 1973 affirmed in all other respects insofar as appealed from, without costs. No opinion. Order of January 16, 1974 modified by striking therefrom the decretal provision directing plaintiff to submit to an examination before trial. As so modified, order affirmed insofar as appealed from, without costs. Defendant failed to establish special circumstances warranting an examination before trial as to plaintiff’s finances {Stern v. Stern, 39 A D 2d 767). Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.